Citation Nr: 1829480	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  15-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim being decided.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for tinnitus).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD Form 214 shows that his military occupational specialty (MOS) was a pershing missile crewman.  He also received marksmanship rifle and grenade badges.  His exposure to noise trauma in service is not in dispute.

On September 2014 VA audiological examination, the Veteran reported constant tinnitus, beginning in service.  He reported exposure to noise from generators, vehicles, and machine guns.  He denied significant postservice noise exposure.  The examiner noted that there is a high correlation between hearing loss, tinnitus and noise exposure and opined that, since the Veteran's hearing was normal at separation from the service, his tinnitus is less likely than not due to military noise exposure.

In his February 2015 VA Form 9, the Veteran reported ringing in his ears since service.  He stated that as a pershing missile crewman, he was subject to massive percussion blast at launching. 

The Board finds that the evidence reasonably supports the Veteran's claim.  It is not in dispute that he has tinnitus and that he was exposed to noise trauma in service.  What remains necessary to substantiate his claim is evidence of a causal connection (nexus) between the tinnitus and his in-service noise trauma.  He asserts that his tinnitus began in service.  He is competent to observe he has ringing in his ears and generally, objective confirmation of this condition is not possible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus (as an organic disease of the nervous system) is a chronic disease listed in 38 C.F.R. § 3.309 (a).  One method of establishing a nexus between such disease and service is by showing that it had its onset in service and has persisted since.  The Veteran's accounts of onset of his tinnitus in service are not inconsistent with the circumstances of his service, and the Board finds no reason to reject them as not credible.  Accordingly, all requirements for substantiating a claim for service connection are met.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.
	



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


